IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOE TAYLOR,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-5895

RODNEY GUNDER
PLASTERING AND STUCCO,
LLC./MARKEL FIRSTCOMP,

      Appellees.


_____________________________/

Opinion filed April 20, 2016.

An appeal from an order of the Judge of Compensation Claims.
Nolan S. Winn, Judge.

Date of Accident: July 14, 2015.

Charles H. Leo of Law Offices of Charles H. Leo, P.A., Orlando, and Richard W.
Ervin, III, of Fox & Loquasto, P.A., Tallahassee, for Appellant.

No Appearance for Appellees.



PER CURIAM.

      Based on Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA 2013),

we AFFIRM. In so doing, we certify that our disposition of the instant case passes
upon the same question we certified in Castellanos. Id. at 394. See Jollie v. State,

405 So. 2d 418, 421 n.* (Fla. 1981).

ROBERTS, C.J., SWANSON, and KELSEY, JJ., CONCUR.




                                         2